DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/611,946 filed on 11/8/2019. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation a mobile endpoint device and the endpoint device. This limitation in the claim is unclear since it can be interpreted to be referring to the endpoint device established in claim 1, or a new endpoint device. For examination purposes, a mobile endpoint device will be interpreted as the endpoint device, thereby referring to the endpoint device previously established in claim 1.
Claims 7-8 are rejected under 35 U.S.C. 112 by virtue of dependency upon claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, 9, and 13 a method, a robot comprising a processor in communication with wireless communication interface, and a non-transitory computer readable storage medium, respectively. All three independent claims recite means of performing: the method receiving a request to deliver an item to a recipient, checking personal data associated with the recipient, determining a delivery location based on the personal data, and transmitting the delivery location to the recipient. Therefore, each is directed to one of the four statutory categories of invention: a process, a machine and an article of manufacture, respectively.
The limitations ... receiving ... a request to deliver an item to a recipient; checking ... personal data associated with the recipient; determining ... a location to deliver the item to the recipient based on the personal data; and transmitting ... the location for delivery of the item to the recipient, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a request to deliver an item to a recipient (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), checking personal data associated with the recipient (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining a delivery location based on the personal data (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and transmitting the delivery location to the recipient (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a robot comprising: a wireless communication interface [0022] ... and a processor in communication with the wireless communication interface [0022], an endpoint device [0021], a non-transitory computer readable storage medium, and an application server. The claimed devices are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a robot comprising: a wireless communication interface ... and a processor in communication with the wireless communication interface, an endpoint device, a non-transitory computer readable storage medium, and an application server do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a request to deliver an item to a recipient, checking personal data associated with the recipient, determining a delivery location based on the personal data, and transmitting the delivery location to the recipient. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-8, 11-12, and 14-15 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-8, 11-12, and 14-15 when analyzed 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 11 recites the limitation a storage compartment [0037] and claim 12 recites the limitation a touch screen display [0038], the claims as a whole merely describe how to generally “apply” a method of receiving a request to deliver an item to a recipient, checking personal data associated with the recipient, determining a delivery location based on the personal data, and transmitting the delivery location to the recipient. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the aforementioned abstract idea.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802).
Regarding the following claim 1, 9 and 13 limitations, Brady, as shown, discloses the following limitations:
A method, comprising: receiving, by a processor of a robot, a request to deliver an item to a recipient; [See (Fig. 1); [0021]; [0055]; (Fig. 5, element 502); [0066]; (Fig. 3, elements 310, 322, 326); Brady teaches receiving orders (i.e. a request to deliver an item to a recipient) from users (i.e. recipients) via a central management system 326 which is operated by a processor inside the remote computing system 310. Brady further teaches in [0111] that the various methods and systems disclosed merely describe example implementations, and that the various systems may provide more or less functionality than is described. This means Brady teaches the process of receiving orders and all other processes listed below may be executed by the processor of the autonomous ground vehicle (AGV) (i.e. by a processor of a robot) (Fig. 9, element 902).]
... checking, by the processor, personal data associated with the recipient; [See (Fig. 1); [0026]; [0016]; Brady teaches users identifying a final destination of a shipment such as their residence (i.e. personal data associated with the recipient) when they place an order for delivery.]
... determining, by the processor, a location to deliver the item to the recipient based on the personal data; [See (Fig. 1); [0026]; [0016]; Brady teaches users identifying a final destination personal data associated with the recipient) when they place an order for delivery.]
A robot, comprising: a wireless communication interface to establish a first communication path to an application server and a second communication path to an endpoint device; [See [0033]; Brady teaches the AGV control system 210 including a component configured to provide wireless network connectivity between the AGV and a user device and remote computing resources.]
Brady does not, however Pinney does, teach the following limitation:
... and transmitting, by the processor, the location for delivery of the item to an endpoint device of the recipient.; [See [0042]; [0045]; Pinney teaches providing a rendezvous location (i.e. the location for delivery of the item) to the requesting recipient (i.e. to an endpoint device of the recipient).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery AGV system of Brady with the rendezvous location communicating method of Pinney.  In many of Brady’s embodiments it would be important for a recipient of items to be present at the time the AGV arrives at a delivery location, since the AGV cannot otherwise remove items from its own compartments.  By providing confirmation of a delivery location to a recipient, as taught by Pinney, the system of Brady could ensure that the AGV compartments could be unloaded promptly upon arrival, saving time and money.  This combination could also increase recipient satisfaction that would be otherwise lost if a recipient and AGV arrived at different locations for the delivery rendezvous.
Regarding the following claim 2 and 14 limitations, Brady and Pinney disclose all claim 1 and 13 limitations. Further, Brady, as shown, discloses the following limitations:
The method of claim 1, wherein the personal data comprises at least one of: a daily step goal, a current number of steps taken, a daily calorie burn goal, a personal calendar, or a route preference; [See [0062]; Brady teaches a user requesting an AGV to bring an item to a delivery location inside the user’s residence requiring navigation through a door (i.e. personal data comprising a route preference).]
Regarding the following claim 3 limitations, Brady and Pinney disclose all claim 1 limitations. Further, Brady, as shown, discloses the following limitations:
The method of claim 1, wherein the location includes a route map based on a route preference of the recipient; [See [0057]; [0062]; [0072]; Brady teaches a user requesting an AGV to bring an item to a delivery location inside the user’s residence requiring navigation through a door (i.e. personal data comprising a route preference). Brady further teaches displaying a travel map comprising the travel path of the AGV which was requested by the user.]
Regarding the following claim 4 and 15 limitations, Brady and Pinney disclose all claim 1 limitations. Further, Brady, as shown, discloses the following limitations:
The method of claim 1, comprising: confirming, by the processor, that the item is delivered to the recipient; [See [0083]; Brady teaches sending a user (i.e. recipient) a notification that an item has been delivered at the delivery location by the AGV.]
... and updating, by the processor, the personal data associated with the recipient. [See [0108]; Brady teaches updating data within a data store including delivery locations, and associated travel paths (i.e. personal data associated with the recipient).]
Regarding the following claim 10 limitations, Brady and Pinney disclose all claim 9 limitations. Further, Brady, as shown, discloses the following limitations:
The robot of claim 9, comprising: a position tracking device to collect location data to determine a location of the robot, wherein the processor controls movement of the robot to the location based on the location data. [See (Fig. 9); [0095]; Brady teaches tracking the position of an AGV (i.e. robot) via a navigation system 908 comprising a GPS (i.e. a position tracking device to collect location data to determine a location of the robot).  Brady further teaches the AGV control system 210 comprising a processor 902 and a propulsion controller 904 which, in communication with the navigation system 908, steers and powers the motor of the AGV in order to guide it along a determined travel path (i.e. wherein the processor controls movement of the robot to the location based on the location data).]
Regarding the following claim 11 limitations, Brady and Pinney disclose all claim 9 limitations. Further, Brady, as shown, discloses the following limitations:
The robot of claim 9, comprising: a storage compartment to hold the item that is requested. [See [0028]; (Fig. 2A); Brady teaches an AGV comprising a storage compartment 257 that may hold items that are transported by the AGV.]
Regarding the following claim 12 limitations, Brady and Pinney disclose all claim 1 and 4 limitations. Brady further discloses the following limitations:
a.	The robot of claim 9, comprising: a touch screen display to receive confirmation that the item was delivered to the employee, and to display updated personal data to the employee. [See [0034]; Brady teaches an AGV (i.e. robot) comprising a touch-screen display used as a user interface configured to receive and provide information to a user (If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. (MPEP § 2114)).]


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) and in further view of Siddiqui (U.S. Pub. No. 2017/0024538).
Regarding the following claim 5 limitations, Brady and Pinney disclose all claim 1 and 4 limitations. Brady and Pinney do not, however Siddiqui does, as shown, disclose the following limitations:
The method of claim 4, comprising: adding, by the processor, points to a score associated with the recipient, wherein the score is associated with a competitive reward system that includes employees of an enterprise. [See [0066]; [0061]; Siddiqui teaches an employee earning points (i.e. adding points to a score) and competing with teams in a reward/challenge program organized by an employer (i.e. the score is associated with a competitive reward system that includes employees of an enterprise).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the personal data updating process of Brady with the point earning reward system of Siddiqui. The more personal data a system can collect and process for an individual, the more personalized a customer service experience they can provide said individual. Also, member rewards programs are a common way for organizations to engage with their members and improve user satisfaction, whether that be customers or employees.
Regarding the following claim 6 limitations, Brady and Pinney disclose all claim 1 limitations. Further, Pinney, as shown, discloses the following limitations:
The method of claim 1, comprising: establishing, by the processor, a communication path to the endpoint device of the recipient; [See (Fig. 1); (Fig. 2B); [0043-0044]; Pinney teaches a delivery vehicle communicating its location to a call center which, in turn, communicates rendezvous information to a recipient.]
Brady and Pinney do not, however Siddiqui does, disclose the following limitations:
... tracking, by the processor, movement of the recipient based on location data received from the endpoint device. [See [0024]; Siddiqui teaches tracking the location of a user via a user device.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Pinney with the recipient tracking system of Siddiqui.  By tracking the location of the recipient, the system of Pinney could provide GPS based directions directly to their mobile device instead of relaying step by step directions over the phone.  This is a much more reliable and user-friendly way to assist a recipient in getting to a rendezvous location.

Claims 7 are rejected under 35 U.S.C. 103 as being anticipated by Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) in further view of Siddiqui (U.S. Pub. No. 2017/0024538) and in yet further view of Goldsmith (U.S. Pub. No. 2014/0189016).
Regarding the following claim 7 limitations, Brady, Pinney and Siddiqui disclose all claim 1 and 6 limitations. Brady, Pinney and Siddiqui do not, however Goldsmith does, as shown, disclose the following limitations:
The method of claim 6, comprising: transmitting, by the processor, a notification to the endpoint device of the recipient to increase a pace of movement of the recipient based on the tracking. [See [0010]; Goldsmith teaches alerting a participant (i.e. transmitting ... a notification to the endpoint device of the recipient) to drive faster (i.e. increase a pace of movement) when it is determined, based on their real time location data (i.e. based on the tracking), that they are at risk of being late to a scheduled meeting.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Pinney with the meeting 

Claims 8 are rejected under 35 U.S.C. 103 as being anticipated by Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) in further view of Siddiqui (U.S. Pub. No. 2017/0024538) and in yet further view of Hewitt (U.S. Pub. No. 2015/0160014).
Regarding the following claim 8 limitations, Brady, Pinney and Siddiqui disclose all claim 1 and 6 limitations. Brady, Pinney and Siddiqui do not, however Hewitt does, as shown, disclose the following limitations:
The method of claim 6, comprising: transmitting, by the processor, a notification to the endpoint device of the recipient that the recipient is deviating from a route map to the location. [See [0017]; [0025]; (Fig. 4); Hewitt teaches outputting an audio and visual notification from a user’s mobile device stating, “You have deviated from the planned route, is this deliberate?" when the user has deviated from a predetermined route on stored map.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Pinney with the route deviation alert system of Hewitt.  The system of Pinney would be improved by utilizing the route deviation alert system of Hewitt by providing alerts to recipients if they are not traveling along a route toward a rendezvous point.  This would help reduce any time wasted by the delivery driver waiting at the rendezvous point for the lost recipient, and by the recipient themselves to help them course correct in a timely manner and meet at the rendezvous point at the designated time.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yu (U.S. Pub. No. 2015/0006005) teaches an autonomous delivery vehicle.
Rademaker (U.S. Pub. No. 2012/0173448) teaches organizing and communicating delivery rendezvous instructions.
Cricchio (U.S. Pub. No. 2014/0147819) teaches exercise and movement tracking integrated into a reward system.
Karsten (U.S. Pub. No. 2017/0031449) teaches a wearable exercise and movement tracking device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner, Art Unit 3628  

/GEORGE CHEN/              Primary Examiner, Art Unit 3628